DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2-6, 9-11, 14-16, and 18 are objected to because of the following informalities:  The claims are inconsistent with respect to the use of the term computer resources, hardware computer resources, plurality of hardware computer resource, etc. This creates doubt on whether the claim is referring to the same entity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 4, 7-8, 11 and 16, the term “high priority” is indefinite because the level of high is unclear. It is suggested that the term be amended to higher than something, or assign priority levels. 
For claim 8, the term “the program” lacks sufficient antecedent basis in the claim. Also, a medium cannot be executed.
Dependent claims inherit rejections.
Allowable Subject Matter
Claims 2-6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieswanger (US 2010/0037038 A1).
For claim 1, Bieswanger teaches a service providing system operable to configure an application function by a pair of virtual machines including a first virtual machine and a second virtual machine (see figure 2A blocks 212, 214, 216, etc. view first two VMs as said pair; see paragraphs [0020-0021, [0023] and other locations: view server systems executing applications as said service providing), to set the first virtual machine in an active state and the second virtual machine, at least initially, in a standby state, and to use the first virtual machine or the second virtual machine in the active state to provide a desired service, the application function being able to provide the desired service (see abstract, [0015], and other locations: view activated and deactivated as said active and standby respectively; see also [0054], [0066], and other locations: standby state; active means providing service), the service providing system comprising: a plurality of hardware computer resources capable of being allocated to the first virtual machine and the second virtual machine (see [0013] and other locations); an initial resource allocation unit, including one or more processors, configured to allocate any of the plurality of hardware computer resources to the first virtual machine and the second virtual machine in accordance with predefined initial conditions when the first virtual machine and the second virtual machine are activated (see figure 4 and locations pointed to above and other locations: by example, view blocks 410-420 as said initial conditions: cores/resources are allocated from pool); and a resource allocation change unit including one or more processors, configured to set the any of the plurality of hardware computer resources to be allocated to the first virtual machine in a state of being occupied or executed with high priority by the first virtual machine, and set the any of the plurality of hardware computer resources to be allocated to the second virtual machine in a state of being able to be shared by the second virtual machine and other virtual machines, at least before the desired service is started (view figure 4 , [0013], [0043], and other locations: allocation is dynamic; view high load threshold vs. low load threshold with respect to allocation, activation, and deactivation as said high priority; the pool is for sharing by all; view load/application/virtual process unallocated as said service turned off thus not started/restarted).

For claims 7-8, the claims recite essentially similar limitations as claim 1. Claims 7-8 are a method and medium respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114